DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/17/2022 regarding the rejection of claims 1, 10, and 15 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Rawashdeh in view of Jerichow does not teach “causing the one or more processors to perform one of: selecting as a final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has a higher associated confidence level [prong 1]; and generating the final traffic-light-detection output by fusing the sensor-based detection output and the V2I-based detection output using a first learning-based classifier [prong 2],” however examiner respectfully disagrees. Examiner has not addressed the limitation of prong 1 and has chosen to only address the second prong as the claim states “perform one of” and then lists the two actions the processor may take. Regarding prong 2, Rawashdeh teaches combining sensor data and V2I data to determine a final verified traffic light status (Rawashdeh: Col. 6, lines 44-48; i.e., during matching process, the verifying portion 40 compares the color of the traffic light 32 obtained from the SPaT message with the color of the traffic light 32 obtained from the image for a validation period; Col. 7, lines 5-8; i.e., if n consecutive frames over the validation period matches with the SPaT message, the verifying portion 40 verifies that the content in the SPaT/MAP message (i.e., the traffic light 32 status information) is valid). Rawashdeh does not explicitly teach fusing the sensor-based detection output and the V2I-based detection output using a learning-based classifier. However, Jerichow teaches combining V2X data with sensor data to determine an overall confidence in the accuracy of the information (Jerichow: Par. 69; i.e., The V2X-UE 110 may also have additional information from the vehicle's sensors or other sources. The V2X-UE 110 may then re-evaluate the trust value in the warning message to determine a new trust value; Par. 67; i.e. the trust value provides an overall trust or confidence level in the accuracy of the incident information). The system of Jerichow determines the trust values using a learning-based classifier (Jerichow: Par. 71; i.e., the V2X-UE 110 may use machine learning algorithms, such as neural networks, classifier algorithms, clustering algorithms, etc. to determine trust values). Therefore, Rawashdeh in view of Jerichow does teach the limitations as presented in claims 1, 10, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rawashdeh et al. (U.S. Patent No. 10300894; hereinafter Rawashdeh) and further in view of Jerichow et al. (U.S. Publication No. 2018/0322785; hereinafter Jerichow).
Regarding claim 1, Rawashdeh teaches a system for controlling operation of an autonomous vehicle (Rawashdeh: Col. 3, lines 3-5; i.e., an auto-braking system for a vehicle and a method for auto-braking the vehicle will be described),
the system comprising: one or more processors (Rawashdeh: Col. 4, lines 34-35; i.e., the processing unit 20 may be formed of a memory 34 and a microprocessor 36);
and a memory communicably coupled to the one or more processors and storing: a sensor-based traffic light detection module including instructions that when executed by the one or more processors cause the one or more processors to (Rawashdeh: Col. 4, lines 47-49; i.e., the programs in the memory 34 may be computer-readable, computer-executable software code containing instructions that are executed by the microprocessor 36) perform sensor-based traffic light detection at an intersection to produce a sensor-based detection output (Rawashdeh: Col. 8, lines 6-9; i.e., when the vehicle 12 further travels and the traffic light 32 is within the maximum recognition range of the camera 18 (i.e., about 27 m away from the traffic light 32) (Step 170: YES), the camera 18 detects the traffic light 32 at Step 180; Col. 7, lines 28-30; i.e., it is assumed that the vehicle 12 is traveling along a lane of a road toward an intersection where a traffic light 32 is installed),
the sensor-based detection output having an associated first confidence level (Rawashdeh: Col. 6, lines 24-28; i.e., the verifying portion 40 performs “confidence level test” after obtaining the current status of the traffic light 32 by the camera 18. This confidence level test is performed to verify the accuracy of the current status (i.e., green, yellow or red) of the traffic light 32);
and a vehicle-to-infrastructure-based (V2I-based) traffic light detection module including instructions that when executed by the one or more processors cause the one or more processors to perform V2I-based traffic light detection at the intersection to produce a V2I-based detection output (Rawashdeh: Col. 3, lines 38-46; i.e., the DSRC radio 16 successively transmits/receives messages to/from infrastructures such as traffic lights 32 over Vehicle-to-Infrastructure communication… the Vehicle-to-Infrastructure communication includes V2I communication through which … infrastructures send messages to the vehicle 12…. traffic lights 32 send the vehicle 12 Signal Phase and Timing (SPaT) messages).
Rawashdeh does not explicitly teach the V2I-based detection output having an associated second confidence level.
However, in the same field of endeavor, Jerichow teaches the V2I-based detection output having an associated second confidence level (Jerichow: Par. 55; i.e., a method and system is described herein for determining a trust value or trust level in the information that a V2X-UE 110 sends or receives either via the LTE network or from other V2X-UEs 110 directly; Par. 67; i.e., the trust value provides an overall trust or confidence level in the accuracy of the incident information);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rawashdeh to have further incorporated the V2I-based detection output having an associated second confidence level, as taught by Jerichow. Doing so would allow the system to be more reliable in providing warnings (Jerichow: Par. 55; i.e., in order to provide a more reliable warning service, a system and method is configured to evaluate a level of trust in information, e.g. either from a V2X-UE 110 or from another source).
Rawashdeh further teaches a fusion module including instructions that when executed by the one or more processors cause the one or more processors to perform one of: selecting as a final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has a higher associated confidence level; and generating the final traffic-light-detection output by fusing the sensor-based detection output and the V2I-based detection output (Rawashdeh: Col. 6, lines 44-48; i.e., during matching process, the verifying portion 40 compares the color of the traffic light 32 obtained from the SPaT message with the color of the traffic light 32 obtained from the image for a validation period; Col. 7, lines 5-8; i.e., if n consecutive frames over the validation period matches with the SPaT message, the verifying portion 40 verifies that the content in the SPaT/MAP message (i.e., the traffic light 32 status information) is valid; the system combines the sensor data and V2I data to determine a final verified traffic light status).
Jerichow further teaches generating the final traffic-light detection output using a first learning-based classifier (Jerichow: Par. 69; i.e., The V2X-UE 110 may also have additional information from the vehicle's sensors or other sources. The V2X-UE 110 may then re-evaluate the trust value in the warning message to determine a new trust value; Par. 71; i.e., the V2X-UE 110 may use machine learning algorithms, such as neural networks, classifier algorithms, clustering algorithms, etc. to determine trust values).
Rawashdeh further teaches a control module including instructions that when executed by the one or more processors cause the one or more processors to control the operation of the autonomous vehicle based, at least in part, on the final traffic-light-detection output (Rawashdeh: Col. 7, lines 9-12; i.e., when the verifying portion 40 verifies that the content in the SPaT message is valid, the executing portion 42 executes the AEB by controlling the braking device 14 to stop the vehicle 12).
Regarding claim 2, Rawashdeh in view of Jerichow teaches the system according to claim 1. Rawashdeh further teaches wherein the sensor-based traffic light detection module includes instructions to produce the sensor-based detection output by analyzing image data associated with the intersection (Rawashdeh: Col. 6, lines 22-23; i.e., the current status is obtained from the image captured by the camera 18).
Regarding claim 3, Rawashdeh in view of Jerichow teaches the system according to claim 1. Jerichow further teaches wherein the V2I-based traffic light detection module includes instructions to compute the associated second confidence level, at least in part, by comparing V2I 27signals received from an information system of the intersection with environmental sensor data associated with the intersection using a second learning-based classifier (Jerichow: Par. 69; i.e., The V2X-UE 110 may also have additional information from the vehicle's sensors or other sources. The V2X-UE 110 may then re-evaluate the trust value in the warning message to determine a new trust value; Par. 71; i.e., the V2X-UE 110 may use machine learning algorithms, such as neural networks, classifier algorithms, clustering algorithms, etc. to determine trust values).
Regarding claim 4, Rawashdeh in view of Jerichow teaches the system according to claim 1. Jerichow further teaches wherein the V2I-based traffic light detection module includes instructions to compute the associated second confidence level, at least in part, by processing past sensor-based detection output data and past V2I-based detection output data using a second learning-based classifier (Jerichow: Par. 69; i.e., The V2X-UE 110 may assign a higher trust value to a warning message that has been broadcast in the past many times in a short period of time more than a message that is broadcasted for the first time; Par. 71; i.e., the V2X-UE 110 may use machine learning algorithms, such as neural networks, classifier algorithms, clustering algorithms, etc. to determine trust values; the system uses historical data to determine the confidence or trust value).
Regarding claim 5, Rawashdeh in view of Jerichow teaches the system according to claim 1. Rawashdeh further teaches wherein the instructions in the control module to control the operation of the autonomous vehicle based, at least in part, on the final traffic-light-detection output include instructions to control one or more of steering, acceleration, and braking (Rawashdeh: Col. 7, lines 9-13; i.e., when the verifying portion 40 verifies that the content in the SPaT message is valid, the executing portion 42 executes the AEB by controlling the braking device 14 to stop the vehicle 12… the braking device 14 is controlled to slow the vehicle 12 at a full stop deceleration rate).
Regarding claim 6, Rawashdeh in view of Jerichow teaches the system according to claim 1. Jerichow further teaches wherein the first learning-based classifier includes one of a fully convolutional neural network and a support vector machine (Jerichow: Par. 71; i.e., the V2X-UE 110 may use machine learning algorithms, such as neural networks, classifier algorithms, clustering algorithms, etc. to determine trust values).
Regarding claim 10, Rawashdeh teaches a non-transitory computer-readable medium for controlling operation of an autonomous vehicle and storing instructions that when executed by one or more processors cause the one or more processors to (Rawashdeh: Col. 4, lines 47-51; i.e., the programs in the memory 34 may be computer-readable, computer-executable software code containing instructions that are executed by the microprocessor 36. That is, the microprocessor 36 carries out functions by performing programs stored in the memory 34):
perform sensor-based traffic light detection at an intersection to produce a sensor-based detection output (Rawashdeh: Col. 8, lines 6-9; i.e., when the vehicle 12 further travels and the traffic light 32 is within the maximum recognition range of the camera 18 (i.e., about 27 m away from the traffic light 32) (Step 170: YES), the camera 18 detects the traffic light 32 at Step 180; Col. 7, lines 28-30; i.e., it is assumed that the vehicle 12 is traveling along a lane of a road toward an intersection where a traffic light 32 is installed),
the sensor-based detection output having an associated first confidence level (Rawashdeh: Col. 6, lines 24-28; i.e., the verifying portion 40 performs “confidence level test” after obtaining the current status of the traffic light 32 by the camera 18. This confidence level test is performed to verify the accuracy of the current status (i.e., green, yellow or red) of the traffic light 32);
and perform vehicle-to-infrastructure-based (V2I-based) traffic light detection at the intersection to produce a V2I-based detection output (Rawashdeh: Col. 3, lines 38-46; i.e., the DSRC radio 16 successively transmits/receives messages to/from infrastructures such as traffic lights 32 over Vehicle-to-Infrastructure communication… the Vehicle-to-Infrastructure communication includes V2I communication through which … infrastructures send messages to the vehicle 12…. traffic lights 32 send the vehicle 12 Signal Phase and Timing (SPaT) messages).
Rawashdeh does not explicitly teach the V2I-based detection output having an associated second confidence level.
However, in the same field of endeavor, Jerichow teaches the V2I-based detection output having an associated second confidence level (Jerichow: Par. 55; i.e., a method and system is described herein for determining a trust value or trust level in the information that a V2X-UE 110 sends or receives either via the LTE network or from other V2X-UEs 110 directly; Par. 67; i.e., the trust value provides an overall trust or confidence level in the accuracy of the incident information);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Rawashdeh to have further incorporated the V2I-based detection output having an associated second confidence level, as taught by Jerichow. Doing so would allow the system to be more reliable in providing warnings (Jerichow: Par. 55; i.e., in order to provide a more reliable warning service, a system and method is configured to evaluate a level of trust in information, e.g. either from a V2X-UE 110 or from another source).
Rawashdeh further teaches perform one of: selecting as a final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has a higher associated confidence level; and generating the final traffic-light-detection output by fusing the sensor-based detection output and the V2I-based detection output (Rawashdeh: Col. 6, lines 44-48; i.e., during matching process, the verifying portion 40 compares the color of the traffic light 32 obtained from the SPaT message with the color of the traffic light 32 obtained from the image for a validation period; Col. 7, lines 5-8; i.e., if n consecutive frames over the validation period matches with the SPaT message, the verifying portion 40 verifies that the content in the SPaT/MAP message (i.e., the traffic light 32 status information) is valid; the system combines the sensor data and V2I data to determine a final verified traffic light status).
Jerichow further teaches generating the final traffic-light detection output using a first learning-based classifier (Jerichow: Par. 69; i.e., The V2X-UE 110 may also have additional information from the vehicle's sensors or other sources. The V2X-UE 110 may then re-evaluate the trust value in the warning message to determine a new trust value; Par. 71; i.e., the V2X-UE 110 may use machine learning algorithms, such as neural networks, classifier algorithms, clustering algorithms, etc. to determine trust values).
Rawashdeh further teaches control the operation of the autonomous vehicle based, at least in part, on the final traffic-light-detection output (Rawashdeh: Col. 7, lines 9-12; i.e., when the verifying portion 40 verifies that the content in the SPaT message is valid, the executing portion 42 executes the AEB by controlling the braking device 14 to stop the vehicle 12).
Regarding claim 11, Rawashdeh in view of Jerichow teaches the non-transitory computer-readable medium according to claim 10. Jerichow further teaches wherein the instructions include instructions to compute the associated second confidence level, at least in part, by comparing V2I signals received from an information system of the intersection with environmental sensor data associated with the intersection using a second learning-based classifier (Jerichow: Par. 69; i.e., The V2X-UE 110 may also have additional information from the vehicle's sensors or other sources. The V2X-UE 110 may then re-evaluate the trust value in the warning message to determine a new trust value; Par. 71; i.e., the V2X-UE 110 may use machine learning algorithms, such as neural networks, classifier algorithms, clustering algorithms, etc. to determine trust values).
Regarding claim 12, Rawashdeh in view of Jerichow teaches the non-transitory computer-readable medium according to claim 10. Jerichow further teaches wherein the instructions include instructions to compute the associated second confidence level, at least in part, by processing past sensor-based detection output data and past V2I-based detection output data using a second learning-based classifier (Jerichow: Par. 69; i.e., The V2X-UE 110 may assign a higher trust value to a warning message that has been broadcast in the past many times in a short period of time more than a message that is broadcasted for the first time; Par. 71; i.e., the V2X-UE 110 may use machine learning algorithms, such as neural networks, classifier algorithms, clustering algorithms, etc. to determine trust values; the system uses historical data to determine the confidence or trust value).
Regarding claim 15, Rawashdeh teaches a method of controlling operation of an autonomous vehicle (Rawashdeh: Col. 3, lines 3-5; i.e., an auto-braking system for a vehicle and a method for auto-braking the vehicle will be described),
the method comprising: performing traffic light detection at an intersection using a sensor-based traffic light detector to produce a sensor-based detection output (Rawashdeh: Col. 8, lines 6-9; i.e., when the vehicle 12 further travels and the traffic light 32 is within the maximum recognition range of the camera 18 (i.e., about 27 m away from the traffic light 32) (Step 170: YES), the camera 18 detects the traffic light 32 at Step 180; Col. 7, lines 28-30; i.e., it is assumed that the vehicle 12 is traveling along a lane of a road toward an intersection where a traffic light 32 is installed),
the sensor-based detection output having an associated first confidence level (Rawashdeh: Col. 6, lines 24-28; i.e., the verifying portion 40 performs “confidence level test” after obtaining the current status of the traffic light 32 by the camera 18. This confidence level test is performed to verify the accuracy of the current status (i.e., green, yellow or red) of the traffic light 32);
and performing traffic light detection at the intersection using a vehicle-to-infrastructure-based (V2I-based) traffic light detector to produce a V2I-based detection output (Rawashdeh: Col. 3, lines 38-46; i.e., the DSRC radio 16 successively transmits/receives messages to/from infrastructures such as traffic lights 32 over Vehicle-to-Infrastructure communication… the Vehicle-to-Infrastructure communication includes V2I communication through which … infrastructures send messages to the vehicle 12…. traffic lights 32 send the vehicle 12 Signal Phase and Timing (SPaT) messages).
Rawashdeh does not explicitly teach the V2I-based detection output having an associated second confidence level.
However, in the same field of endeavor, Jerichow teaches the V2I-based detection output having an associated second confidence level (Jerichow: Par. 55; i.e., a method and system is described herein for determining a trust value or trust level in the information that a V2X-UE 110 sends or receives either via the LTE network or from other V2X-UEs 110 directly; Par. 67; i.e., the trust value provides an overall trust or confidence level in the accuracy of the incident information);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rawashdeh to have further incorporated the V2I-based detection output having an associated second confidence level, as taught by Jerichow. Doing so would allow the system to be more reliable in providing warnings (Jerichow: Par. 55; i.e., in order to provide a more reliable warning service, a system and method is configured to evaluate a level of trust in information, e.g. either from a V2X-UE 110 or from another source).
Rawashdeh further teaches performing one of: selecting as a final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has a higher associated confidence level; and generating the final traffic-light-detection output by fusing the sensor-based detection output and the V2I-based detection output (Rawashdeh: Col. 6, lines 44-48; i.e., during matching process, the verifying portion 40 compares the color of the traffic light 32 obtained from the SPaT message with the color of the traffic light 32 obtained from the image for a validation period; Col. 7, lines 5-8; i.e., if n consecutive frames over the validation period matches with the SPaT message, the verifying portion 40 verifies that the content in the SPaT/MAP message (i.e., the traffic light 32 status information) is valid; the system combines the sensor data and V2I data to determine a final verified traffic light status).
Jerichow further teaches generating the final traffic-light detection output using a first learning-based classifier (Jerichow: Par. 69; i.e., The V2X-UE 110 may also have additional information from the vehicle's sensors or other sources. The V2X-UE 110 may then re-evaluate the trust value in the warning message to determine a new trust value; Par. 71; i.e., the V2X-UE 110 may use machine learning algorithms, such as neural networks, classifier algorithms, clustering algorithms, etc. to determine trust values).
Rawashdeh further teaches controlling the operation of the autonomous vehicle based, at least in part, on the final traffic-light-detection output (Rawashdeh: Col. 7, lines 9-12; i.e., when the verifying portion 40 verifies that the content in the SPaT message is valid, the executing portion 42 executes the AEB by controlling the braking device 14 to stop the vehicle 12).
Regarding claim 16, Rawashdeh in view of Jerichow teaches the method according to claim 15. Jerichow further teaches wherein the associated second confidence level is computed, at least in part, by comparing V2I signals received from an information system of the intersection with environmental sensor data associated with the intersection using a second learning-based classifier (Jerichow: Par. 69; i.e., The V2X-UE 110 may also have additional information from the vehicle's sensors or other sources. The V2X-UE 110 may then re-evaluate the trust value in the warning message to determine a new trust value; Par. 71; i.e., the V2X-UE 110 may use machine learning algorithms, such as neural networks, classifier algorithms, clustering algorithms, etc. to determine trust values). 
Regarding claim 17, Rawashdeh in view of Jerichow teaches the method according to claim 15. Jerichow further teaches wherein the associated second confidence level is computed, at least in part, by processing past sensor-based detection output data and past V2I-based detection output data using a second learning-based classifier (Jerichow: Par. 69; i.e., The V2X-UE 110 may assign a higher trust value to a warning message that has been broadcast in the past many times in a short period of time more than a message that is broadcasted for the first time; Par. 71; i.e., the V2X-UE 110 may use machine learning algorithms, such as neural networks, classifier algorithms, clustering algorithms, etc. to determine trust values; the system uses historical data to determine the confidence or trust value).
Claims 7-9, 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rawashdeh in view of Jerichow and further in view of Jo (U.S. Publication No. 2021/0316750; hereinafter Jo).
Regarding claim 7, Rawashdeh in view of Jerichow teaches the system according to claim 1, but does not explicitly teach wherein the final traffic-light-detection output includes one or more transitions, the one or more transitions corresponding to different possible paths through the intersection, and an estimated traffic light state for each of the one or more transitions.
However, in the same field of endeavor, Jo teaches wherein the final traffic-light-detection output includes one or more transitions, the one or more transitions corresponding to different possible paths through the intersection (Jo: Par. 135; i.e., the host vehicle HV receives signal information (“green light for turning left,” “yellow light,” and “red light”) from the V2I base station installed at the intersection; one of the possible paths is a left turn at the intersection), and an estimated traffic light state for each of the one or more transitions (Jo: Par. 47; i.e., while the vehicle C3 receives the signal information from the signal controller 200, the vehicle C3 receives information on the turn-on of a green light for turning left).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rawashdeh to have further incorporated wherein the final traffic-light-detection output includes one or more transitions, the one or more transitions corresponding to different possible paths through the intersection, and an estimated traffic light state for each of the one or more transitions, as taught by Jo. Doing so would allow the system to determine a traffic light state even if the field of view of the vehicle is obscured (Jo: Par. 198; i.e., it is possible to accurately recognize a signal state based on vehicle-to-infrastructure (V2I) technology in situations where signal recognition using a camera is not possible due to a truck ahead or the like).
Regarding claim 8, Rawashdeh in view of Jerichow and Jo teaches the system according to claim 7. Rawashdeh further teaches wherein the final traffic-light-detection output further includes state-timing information for at least one traffic light at the intersection (Rawashdeh: Col. 3, lines 52-56; i.e., the traffic light state information includes … a signal change timing at which the next signal change will occur (i.e., green to yellow, yellow to red, red to green))
Jerichow further teaches an overall confidence level for the final traffic-light-detection output (Jerichow: Par. 69; i.e., The V2X-UE 110 may also have additional information from the vehicle's sensors or other sources. The V2X-UE 110 may then re-evaluate the trust value in the warning message to determine a new trust value; the re-evaluated trust value is the confidence level of the final output).
Regarding claim 9, Rawashdeh in view of Jerichow teaches the system according to claim 1, but does not teach wherein the instructions in the fusion module to select as the final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has the higher associated confidence level are subject to additional override instructions based on consideration of a risk associated with a transition through the intersection that the autonomous vehicle plans to execute.
However, in the same field of endeavor, Jo teaches wherein the instructions in the fusion module to select as the final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has the higher associated confidence level are subject to additional override instructions based on consideration of a risk associated with a transition through the intersection that the autonomous vehicle plans to execute (Jo: Par. 135; i.e., when the host vehicle HV is in the left-turn lane and receives signal information on the green light for turning left, the host vehicle HV activates the left-turn collision warning system; Par. 169; i.e., when there is a collision risk with a nearby vehicle or a pedestrian, the host vehicle performs emergency braking; Par. 170; i.e., In operation (c), the host vehicle determines driving priority according to the collision risk, and at this time, the priority is determined in consideration of … signal information; based on the signal information output, the collision warning system may override the vehicle to perform emergency braking before turning if there is a collision risk).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rawashdeh to have further incorporated wherein the instructions in the fusion module to select as the final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has the higher associated confidence level are subject to additional override instructions based on consideration of a risk associated with a transition through the intersection that the autonomous vehicle plans to execute, as taught by Jo. Doing so would allow the system to avoid collisions with other vehicles or pedestrians (Jo: Par. 153; i.e., the host vehicle HV detects a collision risk with a pedestrian crossing an intersection while the vehicle turns as well as avoiding a collision with a nearby vehicle RV in a left turn situation).
Regarding claim 13, Rawashdeh in view of Jerichow teaches the non-transitory computer-readable medium according to claim 10, but does not explicitly teach wherein the final traffic-light-detection output includes one or more transitions, the one or more transitions corresponding to different possible paths through the intersection, and an estimated traffic light state for each of the one or more transitions.
However, in the same field of endeavor, Jo teaches wherein the final traffic-light-detection output includes one or more transitions, the one or more transitions corresponding to different possible paths through the intersection (Jo: Par. 135; i.e., the host vehicle HV receives signal information (“green light for turning left,” “yellow light,” and “red light”) from the V2I base station installed at the intersection; one of the possible paths is a left turn at the intersection), and an estimated traffic light state for each of the one or more transitions (Jo: Par. 47; i.e., while the vehicle C3 receives the signal information from the signal controller 200, the vehicle C3 receives information on the turn-on of a green light for turning left).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Rawashdeh to have further incorporated wherein the final traffic-light-detection output includes one or more transitions, the one or more transitions corresponding to different possible paths through the intersection, and an estimated traffic light state for each of the one or more transitions, as taught by Jo. Doing so would allow the system to determine a traffic light state even if the field of view of the vehicle is obscured (Jo: Par. 198; i.e., it is possible to accurately recognize a signal state based on vehicle-to-infrastructure (V2I) technology in situations where signal recognition using a camera is not possible due to a truck ahead or the like).
Regarding claim 14, Rawashdeh in view of Jerichow and Jo teaches the non-transitory computer-readable medium according to claim 10. Rawashdeh further teaches wherein the final traffic-light-detection output further includes state-timing information for at least one traffic light at the intersection (Rawashdeh: Col. 3, lines 52-56; i.e., the traffic light state information includes … a signal change timing at which the next signal change will occur (i.e., green to yellow, yellow to red, red to green))
Jerichow further teaches an overall confidence level for the final traffic-light-detection output (Jerichow: Par. 69; i.e., The V2X-UE 110 may also have additional information from the vehicle's sensors or other sources. The V2X-UE 110 may then re-evaluate the trust value in the warning message to determine a new trust value; the re-evaluated trust value is the confidence level of the final output).
Regarding claim 18, Rawashdeh in view of Jerichow teaches the method according to claim 15, but does not explicitly teach wherein the final traffic-light-detection output includes one or more transitions, the one or more transitions corresponding to different possible paths through the intersection, and an estimated traffic light state for each of the one or more transitions.
However, in the same field of endeavor, Jo teaches wherein the final traffic-light-detection output includes one or more transitions, the one or more transitions corresponding to different possible paths through the intersection (Jo: Par. 135; i.e., the host vehicle HV receives signal information (“green light for turning left,” “yellow light,” and “red light”) from the V2I base station installed at the intersection; one of the possible paths is a left turn at the intersection), and an estimated traffic light state for each of the one or more transitions (Jo: Par. 47; i.e., while the vehicle C3 receives the signal information from the signal controller 200, the vehicle C3 receives information on the turn-on of a green light for turning left).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rawashdeh to have further incorporated wherein the final traffic-light-detection output includes one or more transitions, the one or more transitions corresponding to different possible paths through the intersection, and an estimated traffic light state for each of the one or more transitions, as taught by Jo. Doing so would allow the system to determine a traffic light state even if the field of view of the vehicle is obscured (Jo: Par. 198; i.e., it is possible to accurately recognize a signal state based on vehicle-to-infrastructure (V2I) technology in situations where signal recognition using a camera is not possible due to a truck ahead or the like).
Regarding claim 19, Rawashdeh in view of Jerichow and Jo teaches the method according to claim 18. Rawashdeh further teaches wherein the final traffic-light-detection output further includes state-timing information for at least one traffic light at the intersection (Rawashdeh: Col. 3, lines 52-56; i.e., the traffic light state information includes … a signal change timing at which the next signal change will occur (i.e., green to yellow, yellow to red, red to green))
Jerichow further teaches an overall confidence level for the final traffic-light-detection output (Jerichow: Par. 69; i.e., The V2X-UE 110 may also have additional information from the vehicle's sensors or other sources. The V2X-UE 110 may then re-evaluate the trust value in the warning message to determine a new trust value; the re-evaluated trust value is the confidence level of the final output).
Regarding claim 20, Rawashdeh in view of Jerichow teaches the method according to claim 15, but does not teach wherein the selecting as the final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has the higher associated confidence level is overridden by consideration of a risk associated with a transition through the intersection that the autonomous vehicle plans to execute.
However, in the same field of endeavor, Jo teaches wherein the selecting as the final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has the higher associated confidence level is overridden by consideration of a risk associated with a transition through the intersection that the autonomous vehicle plans to execute (Jo: Par. 135; i.e., when the host vehicle HV is in the left-turn lane and receives signal information on the green light for turning left, the host vehicle HV activates the left-turn collision warning system; Par. 169; i.e., when there is a collision risk with a nearby vehicle or a pedestrian, the host vehicle performs emergency braking; Par. 170; i.e., In operation (c), the host vehicle determines driving priority according to the collision risk, and at this time, the priority is determined in consideration of … signal information; based on the signal information output, the collision warning system may override the vehicle to perform emergency braking before turning if there is a collision risk).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rawashdeh to have further incorporated wherein the selecting as the final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has the higher associated confidence level is overridden by consideration of a risk associated with a transition through the intersection that the autonomous vehicle plans to execute, as taught by Jo. Doing so would allow the system to avoid collisions with other vehicles or pedestrians (Jo: Par. 153; i.e., the host vehicle HV detects a collision risk with a pedestrian crossing an intersection while the vehicle turns as well as avoiding a collision with a nearby vehicle RV in a left turn situation).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661